         Case 4:20-cv-00138-KGB Document 25 Filed 01/19/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

JIMMY DOUGLAS BISHOP                                                              PLAINTIFF

v.                             Case No. 4:20-cv-00138-KGB-BD

JOHN STALEY, Sheriff of Lonoke County, Arkansas;
KEVIN SMITH, Head Administrator of the Lonoke
County Sheriff’s Office; and KEVIN MCCOY, Chief
Deputy of the Lonoke County Sheriff’s Office                                   DEFENDANTS

                                            ORDER

       Before the Court is the Recommended Disposition submitted by United States Magistrate

Judge Beth Deere on May 15, 2020 (Dkt. No. 23). Judge Deere recommends that plaintiff Jimmy

Douglas Bishop’s claims be dismissed without prejudice for want of prosecution and failure to

comply with a court order. No objections have been filed to the Recommended Disposition, and

the deadline for filing objections has since passed.      Accordingly, the Court adopts the

Recommended Disposition in its entirety as this Court’s findings of fact and conclusions of law.

The Court dismisses, without prejudice, Mr. Bishop’s claims. The Court denies as moot Judge

Deere’s February 10, 2020, Partial Recommended Disposition and defendants’ motion for partial

summary judgment (Dkt. Nos. 5, 16).

       It is so ordered this 19th day of January, 2021.


                                                     _________________________________
                                                     Kristine G. Baker
                                                     United States District Judge




                                                 1
